Filed 9/30/20 In re J.N. CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 In re J.N., a Person Coming Under
 the Juvenile Court Law.


 THE PEOPLE,                                                           A157518
           Plaintiff and Respondent,
                                                                       (Solano County
                            v.                                         Super. Ct. No. J44330)
 J.N.,
           Defendant and Appellant.



         J.N. admitted allegations in a juvenile wardship petition that he took
smartphones, computers, and other personal property from a group of seven
victims by threatening them with a semiautomatic handgun. That admission
provided the basis for true findings on four counts of second degree robbery in
violation of Penal Code section 211, together with special allegations of
personal use of a weapon accompanying each count. (Pen. Code, § 12022.53,
subd. (b).) The juvenile court committed J.N. to the Division of Juvenile
Justice (DJJ) for a maximum term of confinement of eight years four months.
On appeal, J.N. contends the court abused its discretion by committing him
to the DJJ without sufficient evidence that the commitment would result in a



                                                               1
probable benefit to him or that less restrictive alternatives were
inappropriate. We affirm.

                              I. BACKGROUND
A. The Offenses
      J.N., a young man of seventeen years old at the time of the offenses
involved here, accompanied by S.N., accosted a group of seven students in the
parking lot of a high school. J.N. was armed with a semiautomatic pistol. He
ordered all the victims to the ground, demanded that they surrender various
electronic devices and other personal property, and warned them that if they
did not comply quickly enough they would die. After gathering up the loot
from the robbery, J.N. and S.N began to leave, at which point one of the
victims gave chase and was able to pry J.N.’s weapon from him. An
altercation ensued during which one of the victims was severely cut with a
knife, and J.N. suffered repeated blows to the head. S.N. and J.N. ultimately
managed to escape the melee, got in a car parked nearby, and with S.N. at
the wheel, started to drive away.
      As the pair tried to flee, J.N. and S.N. were detained and ultimately
arrested by responding officers. In the car, the officers found backpacks and
multiple cell phones and computers belonging to the victims. The officers did
not find a firearm on J.N. or S.N, or in the car, but later found a loaded,
semiautomatic pistol with blood on it and its serial number scratched off,
lying in the grass near the high school. S.N. told officers that he saw J.N.
lying on the ground not moving while several boys stood around him and one
stomped on his head. J.N. was taken to the hospital for head injuries. He
was unresponsive at times.
      Upon being discharged from the hospital, J.N. was read his Miranda
rights and agreed to speak to an officer. He told the officer he did not


                                        2
remember very much, and he denied having a gun during the incident with
S.N. in the high school parking lot. He said the group of boys they fought
with claimed to be Sureños and attacked him when he attempted to run.
Later, when interviewed in the detention facility, J.N. said he did not want to
talk about the incident because he was trying to forget it. He also said that
he made a “big mistake” and wished that he could “take it all back.” He said
he felt bad for what he did, and that he had been praying every day. He was
having problems remembering things due to being kicked in the head.
B. The Probation Reports
      The probation department’s Welfare and Institutions Code section 707
fitness report submitted in connection with an unsuccessful motion by the
People to transfer the case to adult court noted that J.N. was involved in
burglarizing vehicles in 2016 for which he completed a six-month felony
diversion program. He was referred to the county juvenile accountability
program for resisting arrest in April 2018. Then, in August 2018, J.N. was
involved in an armed robbery at a Motel 6. He was the front passenger in a
car driven by his brother, which was found with stolen bags and a gun
reportedly used in the robbery. The case was still pending at the time of the
robbery in this case.
      According to the fitness report, J.N. was in 11th grade, but not enrolled
in school. When enrolled, he was chronically truant, had a history of bad
behavior, and had received no credits since starting high school. He had
regularly used marijuana since age 13. The report indicated that J.N. has
five older brothers and that, when he was four, his parents divorced and he
lived with his mother and two of his brothers. When J.N., his brother and
mother were evicted in 2015, he lived with his father, but occasionally stayed
with his mother and her boyfriend.



                                       3
      In connection with the disposition hearing, after J.N admitted the four
second degree robbery counts in a 17-count petition, the assigned probation
officer submitted a disposition report recommending that J.N. be committed
to DJJ. The probation officer considered the nature of J.N.’s offenses and
their impact on the victims; J.N.’s attitude towards the offenses; his parents’
attitude toward his continuing entanglement with the juvenile justice
system; his background, and the available dispositional facilities. The
probation officer concluded that J.N. was “at high risk to reoffend” and that
among several areas of concern was J.N.’s drug use.
      In the disposition report, the probation officer took particular note of
the “the totality of the offenses and the minor’s actions” during the offenses.
She noted that J.N. approached the victims, “retrieved a firearm from his
waistband, ‘chambered a round’ in front of the students, and pointed the
firearm at them. His actions in ‘chambering a round’ of ammunition in front
of the students, was intimidating and instilled fear in them, displaying a high
level of sophistication. With the gun aimed at [the victims], he ordered them
on their knees in a deliberate attempt to control [them] and their
movements.”
      In arriving at a disposition recommendation, the probation officer also
took note of and placed emphasis on the negative effects of J.N.’s actions on
the victims: “One family declined to make a statement, but for the other six
families, all shared their lives have been negatively affected by the crime.
The victims do not feel safe in their home[s] and have had to increase safety
measures at their homes. They do not feel safe at school and their school
work and attendance ha[ve] declined considerably. Many of them are in
therapy, have flashbacks and nightmares of the crime and are afraid
someone is going to assault them again. Several of the victims thought they



                                       4
were going to die that day when they had a gun pointed at their head[s];
three of them were pistol whipped by the codefendant. Several of the victims
ran back to school and were dripping blood, had bloody shirts[,] and [one
victim] had the tip of his thumb cut off. [¶] They are still afraid some of the
suspects[’] friends may retaliate against them.”
      The probation officer noted that J.N. “admitted he has been smoking ‘a
blunt or two’ every day this year (2018)” and “was selling Xanax at school.”
And J.N.’s drug use was on top of a “considerable disciplinary record, which
details a pattern of noncompliance, theft, disregard for authority, physical
aggression and numerous threats of violence.” The probation officer detailed
J.N.’s poor school attendance and poor performance when he did attend, a
record that featured “37 all day truancies during the 2018 Spring semester”
and failure to “receive[] any credits” toward graduation. Furthermore, it was
reported, J.N. “accumulated a total of 27 discipline referrals from 10/2/08 to
5/24/17 for fighting, threats, disruptions, profanity, stealing, and
disrespectful behavior.”
      Delving into J.N.’s criminal history, the probation officer reported that
“[a]lthough minimal services were previously offered to [J.N.] through two
diversion programs . . . , his criminal activities and sophistication is clearly
escalating.” The probation officer reported J.N.’s comments about the gun
used in the Motel 6 robbery in which he stated that he carried the .380 pistol
in his possession that day “because it made him feel ‘cool.’ ” Pointing to that
incident and those comments, the probation officer noted that “[m]ost
significant is the danger [J.N.] poses to the community, as he has been
caught with two different loaded guns in less than a month.” In light of all of
these concerns, the probation department’s disposition recommendation was
as follows:



                                        5
      “Due to the serious nature of [J.N.]’s conduct coupled with the
significant trauma caused to multiple victims, [J.N.]’s case was brought
before the Juvenile Placement Screening Committee for review on
12/11/2018. The Committee considered several central factors including the
gravity of the current offense, the sophistication in terms of circumstances,
the significant trauma to the victims, and the continuing pattern of firearms
related behavior exhibited by [J.N.]. The Committee recommended that
[J.N.] be committed to the California Department of Corrections and
Rehabilitation (CDCR) Division of Juvenile Justice. The trauma he caused
the victims and their families, and the severity of the crime require the
highest level of services available at this time. This is the last effort at
rehabilitation for Probation due to [J.N.]’s age and community safety requires
removal from the community for a longer term than can be achieved through
a Challenge commitment. [J.N.]’s needs can be addressed through DJJ,
including education, cognitive behavioral therapy, vocational training, and it
will provide for the safety of the community.”
C. The Disposition Hearing
      The court held a two-day disposition hearing at which it considered the
entire file of proceedings, as well as a great deal of evidence that was
presented specifically in connection with the issue of disposition, including
(1) offered in support of J.N., testimony of a forensic psychologist expert,
Dr. Richard Geisler; the testimony of one of J.N.’s juvenile hall teachers; the
testimony of one of J.N.’s brothers; and, (2) offered in support of the People,
the supplemental probation report recommending a disposition, and the
testimony of the supervising probation officer, Tarita Tennison, who oversaw
the preparation of the probation department’s disposition report. The crux of
the issue at the disposition hearing was whether J.N. should be given a local



                                         6
placement in something called the Challenge Program, where J.N. would be
eligible for supervised release into the community in less than a year, or
should be committed for a longer period to DJJ, a secure and much more
structured, though more distant, placement.
      Dr. Geisler thought it would be beneficial for J.N. to maintain close ties
with adults who “will let him know he’s valued.” J.N.’s teacher at juvenile
hall during his months long stay from detention to disposition pointed out
that he had thrived academically while there and offered high praise for the
effectiveness of the Challenge Program. Pointing to J.N.’s positive
adjustment at juvenile hall, J.N. argued that the dramatic academic
improvement he made there “exemplifies the effectiveness of a local
commitment, especially in a program such as Challenge.”
      Tennison, on the other hand, emphasized the seriousness of J.N.’s
offenses, and opined that programmatically, DJJ was a superior option to the
Challenge Program. While Tennison disagreed with J.N.’s witnesses as to
the appropriateness of a local placement disposition, she adopted and relied
upon Dr. Geisler’s observation that J.N. needed “a secured, highly-structured
therapeutic environment of sufficient length to insure [he is] no longer [a]
risk to the community,” which she said was consistent with the placement
option she urged—DJJ.
      Included in the evidence admitted at the disposition hearing was an
exhibit offered by J.N. along with the probation officer’s testimony, describing
the rehabilitative services available at DJJ. A significant point made by
Tennison had to do with the length of time it would take to monitor J.N.
closely enough to ensure he was no longer a danger to public safety.
According to her, the Challenge Program was unsuitable because it has only
one cognitive behavior program, participants in it are eligible for supervised



                                       7
furloughs after 100 days, and after six months are eligible for unsupervised
furloughs. At DJJ, on the other hand, given J.N.’s age, and the length of time
he could be kept at DJJ, she opined that DJJ was a better fit for J.N.’s needs.
She pointed out, for example, that the DJJ offered drug rehabilitation
services, while the Challenge Program did not.
      When asked why DJJ was consistent with the recommendation
Dr. Geisler made about the need for a “a secured, highly-structured
therapeutic environment of sufficient length to insure [he is] no longer a risk
to the community,” Tennison testified that “I can speak more to why
Challenge isn’t, but DJJ would be three years . . . minimum before the
eligible parole date. They offer two levels of cognitive behavioral trauma
focus treatment. They offer cognitive behavioral substance abuse treatment,
which is a need that was identified as a high need. They offer mental health
counseling, education services, re-entry services and things of that nature.”
      On the evidence presented, the court opted for a DJJ placement,
reasoning as follows: “The question is . . . what is available and suitable for
[J.N.] at this time,” which requires an assessment of “what is available
[locally] that could assist [J.N.] in rehabilitating and having the best future
available to him, which is what we all wish. Nobody wants simply to punish.
That’s not appropriate. Punishment is a valid component of juvenile justice,
but that’s not the only factor. [¶] And I would disagree with counsel’s
argument that Challenge mirrors DJJ except for length. That’s not what we
heard in evidence. There was not a substance abuse component nor does DJJ
have unsupervised furloughs, which can be a concern. I wish there was
something in between. I’ve said it numerous times. There just isn’t.”
      “So the Court has to balance all factors, and I was very impressed with
Dr. Geisler. He was a very good witness, and he had a lot of insight. He very



                                        8
clearly recognized that [J.N.] should he be in the best position to integrate
into the community in a safe manner for him and the general society, [and]
he does need a highly structured programming. It does not sound to the
Court as if Challenge is set up for his individual needs. . . . [¶] . . . [¶] I do
believe Probation’s recommendation is well supported both in the report
submitted and supplemented both by the testimony of the witnesses,
including Dr. Geisler and Petitioner’s Exhibit Number 1, which describes in
detail the extensive programming and options available to [J.N.] . . . that
Juvenile Hall through Challenge just doesn’t have, and that is the longest
program available at the Juvenile Hall facility. The good news is that the
educational benefits [J.N.] has gleaned and his good behavior as of recent
certainly will assist him in his transition to DJJ and will certainly help him
reach his goals in a more expedited manner, and that’s what we all wish.”
                                 II. DISCUSSION
   A. Applicable Legal Principles
      A juvenile court has broad discretion in determining the appropriate
rehabilitative and punitive measures for offenders. (Welf. & Inst. Code,
§ 202; In re Asean D. (1993) 14 Cal.App.4th 467, 473; In re George M. (1993)
14 Cal.App.4th 376, 379; In re Michael D. (1987) 188 Cal.App.3d 1392, 1395)
(Michael D.).) An appellate court will not lightly substitute its judgment for
the dispositional judgment of the juvenile court, but rather must indulge all
reasonable inferences in favor of the decision and affirm the decision if it is
supported by substantial evidence. (In re Robert H. (2002) 96 Cal.App.4th
1317, 1330; In re Asean D., supra, at p. 473; Michael D., supra, at p. 1395.)
      “ ‘ “Substantial evidence” is evidence of ponderable legal significance,
evidence that is reasonable, credible and of solid value. [Citation.]
“Substantial evidence . . . is not synonymous with ‘any’ evidence.” Instead, it



                                          9
is “ ‘ “substantial” proof of the essentials which the law requires.’ ” ’
[Citation.] ‘Substantial evidence is . . . not merely an appellate incantation
designed to conjure up an affirmance. To the contrary, it is essential to the
integrity of the judicial process . . . . “The Court of Appeal ‘was not created
. . . merely to echo the determinations of the trial court. A decision supported
by a mere scintilla of evidence need not be affirmed on review.’ ” ’ [Citation.]
[¶] The juvenile court is required to ‘consider “the broadest range of
information” in determining how best to rehabilitate a minor and afford him
adequate care.’ ” (In re Carlos J. (2018) 22 Cal.App.5th 1, 6–7 (Carlos J.).)
      In determining whether substantial evidence supports a DJJ
commitment order, the court examines the record presented at the
disposition hearing in light of the purposes of the juvenile law. (Welf. & Inst.
Code, § 200 et. seq.; Michael D., supra, 188 Cal.App.3d at p. 1395.) Since
1984, section 202 has required that courts commit delinquent minors “in
conformity with the interests of public safety and protection, [to] receive care,
treatment, and guidance that is consistent with their best interest, that holds
them accountable for their behavior, and that is appropriate for their
circumstances.” (Welf. & Inst. Code, § 202, subds. (b), (e)(5); In re Lorenza M.
(1989) 212 Cal.App.3d 49, 57; Michael D., supra, at p. 1395.)
      While courts may properly consider “ ‘punishment for rehabilitative
purposes and . . . a restrictive commitment as a means of protecting the
public safety’ ” (In re Carl N. (2008) 160 Cal.App.4th 423, 433), rehabilitation
remains an important objective of the juvenile law. (In re Teofilio A. (1989)
210 Cal.App.3d 571, 576.) The rehabilitative purposes of a DJJ commitment
are satisfied when there is substantial evidence in the record
(1) demonstrating probable benefit to the minor, and (2) supporting a
determination that less restrictive alternatives are ineffective or



                                         10
inappropriate. (Welf. & Inst. Code, § 734; Carlos J., supra, 22 Cal.App.5th at
p. 6; In re Pedro M. (2000) 81 Cal.App.4th 550, 555.)
      An “ ‘appellate court reviews a commitment decision for abuse of
discretion, indulging all reasonable inferences to support the juvenile court’s
decision.’ ” (In re A.R. (2018) 24 Cal.App.5th 1076, 1080.) Under this
standard, “[a] DJJ commitment is not an abuse of discretion where the
evidence demonstrates a probable benefit to the minor from the commitment
and less restrictive alternatives would be ineffective or inappropriate.” (In re
M.S. (2009) 174 Cal.App.4th 1241, 1250.) Moreover, “[a]lthough the DJJ is
normally a placement of last resort, there is no absolute rule that a DJJ
commitment cannot be ordered unless less restrictive placements have been
attempted.” (Ibid.; In re Teofilio A., supra, 210 Cal.App.3d at p. 577.)
B. Probable Benefit
      Substantial evidence supports the juvenile court’s finding that
commitment to DJJ would provide J.N. a probable benefit. Thus, the juvenile
court properly carried out its duty: a “[juvenile] court is only required to find
if it is probable a minor will benefit from being committed.” (In re
Jonathan T. (2008) 166 Cal.App.4th 474, 486.) A juvenile court can make
such a finding where it “anticipate[s] minor[s’] needs would be addressed by
programs offered at DJJ.” (Ibid.) In this case, substantial evidence
supported the court’s finding that DJJ commitment was necessary to afford
J.N. the time he needed to rehabilitate. Tennison, who observed Dr. Geisler’s
testimony, relied upon Geisler’s view that a “secured, highly structured
therapeutic environment of sufficient length” was optimal. Similarly
Tennison herself recommended that J.N. should be committed to DJJ in part
because DJJ services were superior to those available in the Challenge
Program and because “the significant emotional and physical trauma to the



                                       11
victims in this case warranted removal from the community for longer than
nine months,” which was the length of the Challenge Program.
      There is authority for the appropriateness of considering confinement
duration in a placement decision. (In re M.S., supra, 174 Cal.App.4th at
p. 1248.) Additionally, substantial evidence indicates that DJJ programs
would provide J.N. with an array of resources beneficial to his rehabilitation.
Consideration of the DJJ’s educational resources is appropriate in
recommending placements for minors; other courts have taken into account
whether when minors may benefit from such resources. (In re Michael D.,
supra, 188 Cal.App.3d at pp. 1394–1395; In re Lorenza M., supra,
212 Cal.App.3d at p. 52.) Here, the DJJ’s programs could provide probable
benefit to J.N. For example, the court noted that J.N. had “extensive
programming and options available” to him at DJJ that the Challenge
Program simply does not have. J.N. takes issue with the strength of the
evidence offered to support that finding, but the bottom line is that there was
evidence of reasonable, credible and solid value to support the trial court’s
determination—specifically, Petitioner’s Exhibit 1 and Tennison’s testimony.
Under the substantial evidence test, we cannot substitute our judgment on
this key finding.
C. No Less Restrictive Alternatives
      The juvenile court also appropriately concluded that no less restrictive
alternative placements were available that could meet J.N.’s needs, address
the danger he posed to public safety, and redress the wrongs his victims
suffered. In making a placement determination, a juvenile court need not
follow any particular order in its placement of a juvenile, i.e., from least to
most restrictive, and a juvenile court does not necessarily abuse its discretion
by committing a minor to DJJ before other options have been exhausted.



                                        12
(John L. v. Superior Court (2004) 33 Cal.4th 158, 184–185, fn. 10, citing In re
Eddie M. (2003) 31 Cal.4th 480, 507, fn. 16.) So long as a court concludes
that alternative placements would be ineffective, a court need not try other
placements prior to DJJ commitment. (In re M.S., supra, 174 Cal.App.4th at
p. 1250.)
      To begin with, the significant risk to public safety posed by J.N. and the
prospect of a relatively early release into the community through the
Challenge Program, by itself, is enough to justify the juvenile court’s choice of
DJJ as a more secure and longer-term commitment. Indeed, the Challenge
Program may have been an alternative, but the fact that it was less
restrictive also meant it was less suitable because it was less secure and J.N.
would likely end up being released into the community far earlier than with a
DJJ commitment. And upon striking the relevant balance—and weighing
public safety, as it was required to do—the court reasonably concluded, based
on substantial evidence, that DJJ was the more appropriate choice.
      In her testimony, as noted above, Tennison opined that the array of
DJJ rehabilitative services was superior to those available in the Challenge
Program, as the Challenge Program “only offers one cognitive behavioral
treatment program” and “allows youth to leave the facility after only a
hundred days for supervised volunteer work and community service,
community events,” as well as “unsupervised furloughs where they return
home to the community after six months and having completed only half of
the cognitive behavioral group that’s offered.” This reflects the probation
officer’s concern about J.N.’s “considerable disciplinary record, which details
a pattern of noncompliance, theft, disregard for authority, physical
aggression and numerous threats of violence.”




                                       13
      Furthermore, as Tennison pointed out in her testimony, the Challenge
Program does not “provide substance abuse counseling, which was
determined to be a high need area for this minor.” J.N. “admitted he has
been smoking ‘a blunt or two’ every day this year (2018)” and “was selling
Xanax at school.” Given the fact that J.N.’s rehabilitation must include,
specifically, drug rehabilitation, Tennison opined that compared to DJJ the
Challenge Program could not adequately address J.N.’s rehabilitation needs.
The juvenile court was within its discretion in accepting that opinion.
      We therefore conclude that the juvenile court’s chosen disposition must
be upheld. No abuse of discretion occurs where the record demonstrates
“both a probable benefit to the minor . . . and the inappropriateness or
ineffectiveness of less restrictive alternatives.” (In re Angela M. (2003)
111 Cal.App.4th 1392, 1396.) The maximum term of confinement J.N. now
faces as he enters adulthood is undoubtedly considerable, and the strain on
family unification will be significant. But protection of the public and holding
wayward juveniles to account for their delinquency are legitimate goals of
juvenile law, along with rehabilitation. (Welf. & Inst. Code, § 202; In re
Gregory S. (1978) 85 Cal.App.3d 206, 213; In re Asean D., supra,
14 Cal.App.4th at p. 473.) While we applaud the progress J.N. made while
awaiting the disposition hearing in this case and hope it continues, we cannot
second-guess the trial court’s decision to give priority to public safety, given
the seriousness of J.N.’s offenses and past record.
D. In re Carlos J.
      J.N.’s argument to the contrary rests on Carlos J., supra,
22 Cal.App.5th 1, where the minor admitted to assault with a firearm, which
he committed with an older coparticipant, and accepted a gang enhancement.
(Id. at p. 4.) The minor’s record with the juvenile court system was



                                       14
insubstantial and consisted of his being found in the company of gang
members and running from police after attempting to break into a residence.
(Id. at p. 7 & fn. 4.) The probation department recommended DJJ based on
the gravity of the offense and reaffirmed the recommendation in a
supplemental report after the minor’s psychologist discouraged DJJ
commitment. (Id. at pp. 7–9.)
      In both the initial and supplemental reports, the probation department
indicated “gang intervention services” were warranted, given the minor’s
behavior, but did not cite specific programs at DJJ that could provide such
services. (Carlos J., supra, 22 Cal.App.5th at pp. 7–9.) The juvenile court
committed the minor to DJJ based on the “seriousness of the offense” and the
court’s observation that “recent changes” at DJJ, such as a decrease in its
number of participants, allowed it to “provide additional services to the youth
now incarcerated.” (Id. at p. 9.) Division Five of this court reversed, finding
no substantial evidence of probable benefit and remarking, “there must be
some specific evidence in the record of the programs at the [DJJ] expected to
benefit a minor.” (Id. at p. 10, italics in original.) Without such evidence, the
appellate court held, it could not “review the adequacy of the evidence
supporting the finding” of probable benefit. (Ibid.)
      The People sharply criticize Carlos J. for what they contend is a
requirement of “ ‘specific evidence’ ” that goes “well beyond the requirements
other courts have imposed.” Citing In re A.R., supra, 24 Cal.App.5th at page
1081, footnote 3, they argue that “[a]t least one court has . . . declined to
follow” the holding in Carlos J. and they implicitly invite us to do so here as
well. To the extent the People mean to suggest that anything in A.R.
disagrees with the holding in Carlos J., that is not how we read the opinion in
A.R. The A.R. court distinguished Carlos J. because there was an adequate



                                        15
record on which to conduct review of the placement at issue there.
(In re A.R., supra, at pp. 1081–1082.) Carlos J., in our view, stands as an
important reminder to juvenile courts and the bar about the importance of
making a sufficiently clear dispositional record so that, on appeal, we may
carry our appellate responsibilities properly.1 We see nothing in A.R. or any
other published case that casts doubt on the holding or reasoning of Carlos J.
      We conclude that Carlos J. is distinguishable, just as the A.R. panel
did. The juvenile court in Carlos J. took no testimony and selected a
disposition solely based on a review of the paper reports, and arguments of
counsel, much of which supplied nothing but speculation about the nature of
the programming available at DJJ. (Carlos J., supra, 22 Cal.App.5th at p. 9.)
By contrast, here, there is a robust record from a multiday disposition
hearing at which the court took extensive testimony, including the testimony
of an expert who addressed J.N.’s specific needs. There was also
documentary and testimonial evidence about the programmatic “fit” of a DJJ
placement to those needs, relative to the Challenge Program. Because there
is an adequate record for us to review, and because, based on that record, it is




      1 “[T]he law unambiguously requires the probable benefit finding to be
made on the basis of actual evidence in the record. We recognize that the
participants in the below proceedings—the juvenile court, the probation
department, and counsel for appellant and respondent—frequently
participate in placement determinations and have some knowledge of the
programs at the [DJJ] and other placements. It may be reasonable in such
circumstances for participants in the proceedings to speak in ‘shorthand’
about placements and other matters. Nevertheless, judicial review by this
court, requires some concrete evidence in the record about relevant programs
at the [DJJ]. Otherwise, this court’s review for substantial evidence is an
empty exercise, not meaningful appellate review of a legal proceeding
resulting in commitment of a minor to the [DJJ].” (Carlos J., supra,
22 Cal.App.5th at pp. 11–12 (italics in original).)

                                      16
clear the juvenile court exercised is discretion in a reasonable way after
considering the appropriate criteria, we see no abuse of discretion.
                              III. DISPOSITION
      Affirmed.
                                                 STREETER, Acting P. J.
WE CONCUR:

TUCHER, J.
BROWN, J.




                                       17